Citation Nr: 0927187	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  04-15 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral pes planus with plantar fasciitis.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bronchitis.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
organic disorder causing dysuria. 


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1988 to October 1988 
and from June 1989 to April 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in December 2007, 
at which time the Board remanded the Veteran's claim for 
additional development.  The requested development has been 
completed, and the claim is properly before the Board for 
appellate consideration.

FINDINGS OF FACT

1.  Additional evidence submitted since the prior final 
December 1993 rating decision does not bear directly and 
substantially upon the issue of service connection for 
bilateral pes planus with plantar fasciitis.  In addition, it 
does not raise a reasonable possibility of substantiating the 
claim and does not, by itself or in conjunction with evidence 
previously assembled, relate to an unestablished fact 
necessary to substantiate the claim.

2.  Additional evidence submitted since the prior final 
December 1993 rating decision does not bear directly and 
substantially upon the issue of service connection for 
tinnitus.  In addition, it does not raise a reasonable 
possibility of substantiating the claim and does not, by 
itself or in conjunction with evidence previously assembled, 
relate to an unestablished fact necessary to substantiate the 
claim.

3.  Additional evidence submitted since the prior final 
December 1993 rating decision does not bear directly and 
substantially upon the issue of service connection for 
bronchitis.  In addition, it does not raise a reasonable 
possibility of substantiating the claim and does not, by 
itself or in conjunction with evidence previously assembled, 
relate to an unestablished fact necessary to substantiate the 
claim.

4.  Additional evidence submitted since the prior final 
December 1993 rating decision does not bear directly and 
substantially upon the issue of service connection for an 
organic disorder causing dysuria.  In addition, it does not 
raise a reasonable possibility of substantiating the claim 
and does not, by itself or in conjunction with evidence 
previously assembled, relate to an unestablished fact 
necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  Evidence received since the previous final decision in 
December 1993, in which the RO denied service connection for 
bilateral pes planus with plantar fasciitis, is not new and 
material, and therefore the claim may not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.156(a), 20.1103 (2008).

2.  Evidence received since the previous final decision in 
December 1993, in which the RO denied service connection for 
tinnitus, is not new and material, and therefore the claim 
may not be reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.156(a), 20.1103.

3.  Evidence received since the previous final decision in 
December 1993, in which the RO denied service connection for 
bronchitis, is not new and material, and therefore the claim 
may not be reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.156(a), 20.1103.

4.  Evidence received since the previous final decision in 
December 1993, in which the RO denied service connection for 
an organic disorder causing dysuria, is not new and material, 
and therefore the claim may not be reopened.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. §§ 3.156(a), 20.1103.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In November 2001, January 2008, September 2008, October 2008, 
and December 2008 VA sent the Veteran letters informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letters informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Although no longer required, the appellant 
was also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the contents of the letters provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the July 2002 rating 
decision, February 2002 SOC, April 2005 SSOC, April 2007 
SSOC, and April 2009 SSOC explained the basis for the RO's 
action, and the SOC and SSOCs provided him with additional 
60-day periods to submit more evidence.  It appears that all 
obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the claimant has not demonstrated any prejudicial 
or harmful error in VCAA notice, and the presumption of 
prejudicial error as to the first element of VCAA notice does 
not arise in this case.  See Shinseki v. Sanders, supra. 

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in March 2006, January 2008, 
September 2008, October 2008, and December 2008 letters which 
VA sent to the Veteran.

The Board also notes that in Kent v. Nicholson, 20 Vet. App. 
1 (2006), the Court held that VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.  
Such notice was provided in the September 2008 and October 
2008 letters to the Veteran.

The RO did not afford the Veteran a VA examination for his 
claimed bilateral pes planus with plantar fasciitis, 
tinnitus, bronchitis, or organic disorder causing dysuria 
under 38 C.F.R. § 3.159(c)(4).  However, an examination is 
not necessary if no new and material evidence is received.  
38 C.F.R. § 3.159(c)(4)(iii) (stating that paragraph (c)(4) 
applies to a claim to reopen a finally adjudicated claim only 
if new and material evidence is presented or secured).  

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Under 38 U.S.C.A. § 5108, the Secretary must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 6 
Vet. App. 200 (1994).  New and material evidence is defined 
as evidence not previously submitted to agency decision 
makers which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  Only evidence presented since the last final 
denial on any basis (either upon the merits of the case, or 
upon a previous adjudication that no new and material 
evidence had been presented) will be evaluated, in the 
context of the entire record.  Evans v. Brown, 9 Vet. App. 
273 (1996).


In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  In determining whether evidence is new and 
material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  

With the above criteria in mind, the procedural history and 
relevant evidence will be summarized.  A December 1993 rating 
decision denied service connection for bilateral pes planus 
with plantar fasciitis, tinnitus, bronchitis, and organic 
disorder causing dysuria.  The Veteran did not appeal that 
rating action, and it therefore became final.  In April 2000 
the Veteran filed a request to reopen his claim for service 
connection for these disorders.

A.  Bilateral Pes Planus with Plantar Fasciitis

Summarizing the evidence of record at the time of the 
December 1993 rating decision, the service treatment records 
(STRs) show that in February 1990 the Veteran was shown to 
have flat feet bilaterally, with the left being more severe 
than the right, and the feet not being rigid.  At a March 
1990 examination the Veteran complained of bilateral foot 
pain since October 1988.  He was diagnosed with bilateral 
plantar fasciitis and pes planus with some flattening of the 
longitudal arch, bilaterally, and a moderate hallux valgus of 
the left foot.  He was given arch supports.  A June 1992 
general examination showed that the Veteran had asymptomatic 
flat feet, and in April 1993 an examination showed that he 
had bilateral flat feet and mild tendonitis.  At his 
discharge examination in May 1993 the Veteran reported that 
his feet were flat during infantry school.  

The Veteran underwent a VA examination in August 1993 at 
which he complained that his feet go numb after prolonged 
standing.  On examination, there was flattening of both the 
longitudinal or traverse arches, bilaterally, with some 
degree of pronation and slight bulging of the inner borders.

Regarding the evidence of record submitted in conjunction 
with the Veteran's request to reopen his claim, private 
podiatry treatment notes from September 2001 show that he 
complained of pain in his feet.  On examination, there was 
pes planus appreciated with some hypomobility.

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
claim for service connection for bilateral pes planus with 
plantar fasciitis.  Although the treatment records submitted 
since the December 1993 rating decision do constitute new 
evidence, in that they were not of record at the time of the 
previous decision, they are not material evidence, because 
they do not bear directly and substantially on the issue at 
hand.  In this regard, these reports do not, nor does any of 
the additional evidence submitted in connection with the 
claim to reopen, demonstrate that the Veteran currently has 
bilateral pes planus with plantar fasciitis which is of in-
service origin.  Specifically, none of the new evidence 
provides competent information to link his currently 
diagnosed bilateral pes planus with plantar fasciitis to his 
military service or any incident that occurred therein.  

We recognize the sincerity of the arguments advanced by the 
Veteran that his bilateral pes planus with plantar fasciitis 
is service connected.  However, the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  It is true that the Veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  See also Robinson v. Shinseki, No. 2008-
7096 (Fed. Cir. March 3, 2009) (confirming that, "in some 
cases, lay evidence will be competent and credible evidence 
of etiology").  However, bilateral pes planus with plantar 
fasciitis requires specialized training for a determination 
as to diagnosis and causation, and is therefore not 
susceptible of lay opinions on etiology.  

In summary, the Board finds that the evidence received in 
conjunction with the request to reopen is not new and 
material, and does not serve to reopen the claim for service 
connection for bilateral pes planus with plantar fasciitis.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Since the 
Board has found that the evidence is not new and material, no 
further adjudication of this claim is warranted.  See 
Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).

B.  Tinnitus

To summarize the evidence of record at the time of the 
December 1993 rating decision, the STRs do not show any 
complaints of tinnitus.  At his August 1993 VA examination 
the Veteran reported left sided intermittent tinnitus and 
right-side occasional tinnitus for the last year and a half.

The record does not show that the Veteran has received any 
treatment for tinnitus since the December 1993 rating 
decision.  Therefore, the Board finds that new and material 
evidence was not received and that the claim for service 
connection for tinnitus may not be reopened.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156(a).  Since the Board has 
found that the evidence is not new and material, no further 
adjudication of this claim is warranted.  See Kehoskie, 
supra.

C.  Bronchitis

Summarizing the evidence of record at the time of the 
December 1993 rating decision, the STRs show that in January 
1991 the Veteran was treated for possible early bronchitis 
and was placed on a one week profile.  He reported at his 
August 1993 VA examination that he had bronchitis twice in 
service that resolved with medication.  He did not feel that 
it was a chronic problem at the time of the examination.  The 
examiner noted that the Veteran's lungs were clear to 
auscultation, and he felt that no further work-up was needed.

The record does not show that the Veteran has received any 
treatment for bronchitis since the December 1993 rating 
decision.  Therefore, the Board finds that new and material 
evidence was not received and that the claim for service 
connection for bronchitis may not be reopened.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156(a).  Since the Board has 
found that the evidence is not new and material, no further 
adjudication of this claim is warranted.  See Kehoskie, 
supra.

D.  Organic Disorder Causing Dysuria

In summary, the evidence of record at the time of the 
December 1993 rating decision included STRs showing that, 
starting in 1989, the Veteran was seen for complaints of pain 
on urination.  No stricture was found, tests were normal, and 
no etiology was found.  He reported at his August 1993 VA 
examination that he had pain nearly every time he urinated, 
worse with anxiety.  He was not incontinent, and he urinated 
three to four times per 24-hour period.  The examiner 
diagnosed the Veteran with dysuria of uncertain etiology, and 
opined that further diagnostic workup by the urology 
department may be indicated at some point in the future.

Regarding the evidence of record submitted in conjunction 
with the Veteran's request to reopen his claim, September 
1999 VA treatment notes indicate that he had a history of 
non-bacterial prostatitis.  He was taking Prazosin that 
helped somewhat, and he still had chronic achy pain and some 
dribbling.  Since he was not sure whether he had a non-
bacterial infection and there was no documentation, he was 
started on Macrodantin, 100 mg.  At a January 2000 VA mental 
health evaluation the Veteran reported that he no longer had 
much of a problem with burning upon urination.

As above, having reviewed the complete record, the Board 
finds that new and material evidence has not been submitted 
to reopen the claim for service connection for an organic 
disorder causing dysuria.  Although the treatment records 
submitted since the December 1993 rating decision do 
constitute new evidence, in that they were not of record at 
the time of the previous decision, they are not material 
evidence, because they do not bear directly and substantially 
on the issue at hand.  In this regard, these reports do not, 
nor does any of the additional evidence submitted in 
connection with the claim to reopen, demonstrate that the 
Veteran currently has an organic disorder causing dysuria 
which is of in-service origin.  Specifically, none of the new 
evidence provides competent information to link his currently 
diagnosed organic disorder causing dysuria to his military 
service or any incident that occurred therein.  

We do, of course, recognize the sincerity of the arguments 
advanced by the Veteran that his organic disorder causing 
dysuria is service connected.  However, the resolution of 
issues that involve medical knowledge, such as the diagnosis 
of a disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu, supra.  We 
also continue to acknowledge that his lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau, supra; Buchanan, 
Robinson, supra.  However, an organic disorder causing 
dysuria requires specialized training for a determination as 
to diagnosis and causation, and is therefore not susceptible 
of lay opinions on etiology.  

In summary, the Board finds that the evidence received in 
conjunction with the request to reopen is not new and 
material, and does not serve to reopen the claim for service 
connection for an organic disorder causing dysuria.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Since the 
Board has found that the evidence is not new and material, no 
further adjudication of this claim is warranted.  See 
Kehoskie, supra.


ORDER

New and material evidence not having been submitted, the 
claim for service connection for bilateral pes planus with 
plantar fasciitis is denied.

New and material evidence not having been submitted, the 
claim for service connection for tinnitus is denied.

New and material evidence not having been submitted, the 
claim for service connection for bronchitis is denied.

New and material evidence not having been submitted, the 
claim for service connection for an organic disorder causing 
dysuria is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


